UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the Quarter Ended September 30, 2015 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 3,962,170 shares outstanding as of the close of business October 31, 2015. Table of Contents PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements 1 Consolidated Balance Sheets (unaudited) 1 Consolidated Statements of Operations (unaudited) 2 Consolidated Statements of Comprehensive Income (unaudited) 3 Consolidated Statements of Shareholders’ Equity (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3: Quantitative and Qualitative Disclosures about Market Risk 53 Item 4: Controls and Procedures 55 PART II - OTHER INFORMATION Item 1:Legal Proceedings 56 Item 1A: Risk Factors 56 Item 6: Exhibits 56 SIGNATURES 58 PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 December 31, 2014 (in thousands, except shares and per share amounts) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 2,429 $ 2,095 Interest bearing deposits 56,909 71,163 Total cash and cash equivalents 59,338 73,258 Securities: Available for sale securities, at fair value (Note 2) 30,719 33,682 Other investments 4,450 4,450 Federal Reserve Bank stock, at cost 2,048 2,058 Federal Home Loan Bank stock, at cost 6,628 6,628 Total securities 43,845 46,818 Loans receivable (net of allowance for loan losses: 2015: $5,240, 2014: $4,924) (Note 3) 491,074 471,984 Accrued interest and dividends receivable 2,107 1,918 Premises and equipment, net 29,193 22,357 Deferred tax asset (Note 6) 13,905 14,926 Other assets 1,263 1,363 Total assets $ 640,725 $ 632,624 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 4): Noninterest bearing deposits $ 75,011 $ 63,398 Interest bearing deposits 371,429 379,635 Total deposits 446,440 443,033 Federal Home Loan Bank borrowings (Note 8) 120,000 120,000 Junior subordinated debt owed to unconsolidated trust (Note 8) 8,248 8,248 Note Payable (Note 8) 1,985 - Accrued expenses and other liabilities 3,156 2,608 Total liabilities 579,829 573,889 Commitments and Contingencies (Note 10) Shareholders' equity (1) (Note 7) Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 2015 : 3,963,340 shares issued; 3,962,170 shares outstanding. 2014 : 3,952,177 shares issued; 3,951,007 shares outstanding 396 395 Additional paid-in capital (Note 5) 106,091 105,752 Accumulated deficit ) ) Less: Treasury stock, at cost: 2015 and 2014, 1,170 shares ) ) Accumulated other comprehensive loss (Note 9) ) ) Total shareholders' equity 60,896 58,735 Total liabilities and shareholders' equity $ 640,725 $ 632,624 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. See Accompanying Notes to Consolidated Financial Statements. 1 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except per share amounts) Interest and Dividend Income Interest and fees on loans $ 5,879 $ 4,792 $ 17,349 $ 14,150 Interest on investment securities 115 130 350 398 Dividends on investment securities 85 39 202 122 Other interest income 30 16 76 42 Total interest and dividend income 6,109 4,977 17,977 14,712 Interest Expense Interest on deposits 498 579 1,540 1,823 Interest on Federal Home Loan Bank borrowings 90 41 246 107 Interest on subordinated debt 74 71 218 353 Interest on other borrowings 3 - 3 - Total interest expense 665 691 2,007 2,283 Net interest income 5,444 4,286 15,970 12,429 Provision for Loan Losses - - 250 - Net interest income after provision for loan losses 5,444 4,286 15,720 12,429 Non-Interest Income Loan application, inspection & processing fees 16 44 171 210 Deposit fees and service charges 148 250 469 702 Earnings on cash surrender value of life insurance - 116 - 353 Rental Income 107 88 305 267 Other income 91 89 262 271 Total non-interest income 362 587 1,207 1,803 Non-Interest Expense Salaries and benefits 2,245 2,090 6,984 6,037 Occupancy and equipment expense 814 840 2,678 2,627 Data processing expense 298 312 803 841 Professional and other outside services 322 422 1,282 1,350 Advertising and promotional expenses 329 61 516 185 Loan administration and processing expenses 8 29 37 65 Regulatory assessments 140 233 451 700 Insurance expense 79 88 243 263 Other real estate operations, net - - - 12 Material and communications 95 97 282 274 Other operating expenses 423 252 967 585 Total non-interest expense 4,753 4,424 14,243 12,939 Income before income taxes 1,053 449 2,684 1,293 Provision for income taxes 420 ) 1,073 ) Net income $ 633 $ 17,261 $ 1,611 $ 18,105 Basic income per share (1) $ 0.16 $ 4.48 $ 0.42 $ 4.70 Diluted income per share (1) $ 0.16 $ 4.45 $ 0.41 $ 4.66 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. See Accompanying Notes to Consolidated Financial Statements. 2 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Net income $ 633 $ 17,261 $ 1,611 $ 18,105 Other comprehensive income: Unrealized holding gains on available for sale securities arising during the period, net of taxes 74 51 210 552 Total comprehensive income $ 707 $ 17,312 $ 1,821 $ 18,657 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Other Common Paid-In Accumulated Treasury Comprehensive (in thousands) Stock Capital Deficit Stock Loss Total Nine months ended September 30, 2015 Balance at December 31, 2014 $ 395 $ 105,752 $ ) $ ) $ ) $ 58,735 Net income - - 1,611 - - 1,611 Other comprehensive income - 210 210 Share-based compensation expense - 340 - - - 340 Issuance of restricted stock 1 (1 ) - Balance, at September 30, 2015 $ 396 $ 106,091 $ ) $ ) $ ) $ 60,896 Nine months ended September 30, 2014 Balance at December 31, 2013 $ 388 $ 105,484 $ ) $ ) $ ) $ 41,841 Net Income - - 18,105 - - 18,105 Other comprehensive income - 552 552 Share-based compensation expense - 203 - - - 203 Issuance of restricted stock 4 (4 ) - Balance, at September 30, 2014 $ 392 $ 105,683 $ ) $ ) $ ) $ 60,701 See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2015 2014 (in thousands) Cash Flows from Operating Activities: Net income $ 1,611 $ 18,105 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment premiums 155 186 Amortization and accretion of purchase loan premiums and discounts, net 190 16 Provision for loan losses 250 - Earnings on cash surrender value of life insurance - ) Depreciation and amortization 776 835 Loss on disposal of fixed assets 133 - Loss on sale of other real estate owned - 4 Share-based compensation 340 203 Deferred income taxes 888 ) Changes in assets and liabilities: Decrease (increase) in net deferred loan costs 216 ) Increase in accrued interest and dividends receivable ) ) Decrease in other assets 100 552 Increase (decrease) in accrued expenses and other liabilities 548 ) Net cash provided by operating activities 5,018 853 Cash Flows from Investing Activities: Principal repayments on available for sale securities 3,151 3,496 Redemptions (purchases) of Federal Reserve Bank stock 10 ) Purchases of Federal Home Loan Bank stock - ) Increase in loans ) ) Purchase of other real estate owned - ) Proceeds from sale of other real estate owned - 260 Purchase of bank premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net increase (decrease) in deposits 3,407 ) Increase in FHLB borrowings - 75,000 Note payable 2,000 - Repayment of Note payable ) - Net cash provided by financing activities 5,392 65,911 Net (decrease) increase in cash and cash equivalents ) 22,724 Cash and Cash Equivalents: Beginning 73,258 34,866 Ending $ 59,338 $ 57,590 5 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Unaudited) Nine Months Ended Sept 30, 2015 2014 (in thousands) Supplemental Disclosures of Cash Flow Information Interest paid $ 1,717 $ 3,580 Income taxes paid $ 3 $ 3 See Accompanying Notes to Consolidated Financial Statements. 6 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1: Basis of Financial Statement Presentation The Consolidated Balance Sheet at December31,2014 has been derived from the audited financial statements of Patriot National Bancorp, Inc.(the “Company”) at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The accompanying unaudited financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and related notes should be read in conjunction with the previously filed audited financial statements of the Company and notes thereto for the year ended December31,2014. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the nine months ended September 30, 2015 are not necessarily indicative of the results of operations that may be expected for the remainder of 2015. 7 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 2: Investment Securities The amortized cost, gross unrealized gains and losses and approximate fair values of available-for-sale securities at September 30, 2015 and December 31, 2014 are as follows: Gross Gross (in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2015: U.S. Government agency bonds $ 7,500 $ 1 $ - $ 7,501 U. S. Government agency mortgage-backed securities 14,329 - ) 14,202 Corporate bonds 9,000 77 ) 9,016 $ 30,829 $ 78 $ ) $ 30,719 December 31, 2014: U. S. Government agency bonds $ 7,500 $ - $ ) $ 7,409 U. S. Government agency mortgage-backed securities 17,635 - ) 17,337 Corporate bonds 9,000 - ) 8,936 $ 34,135 $ - $ ) $ 33,682 There were no purchases or sales of available-for-sale securities in 2015 and 2014. 8 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table presents the gross unrealized loss and fair value of the Company’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at September 30, 2015 and December 31, 2014: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss September 30, 2015: U.S. Government agency bonds $ - $ - $ - $ - $ - $ - U. S. Government agency mortgage - backed securities 3,070 ) 11,132 ) 14,202 ) Corporate bonds - - 5,939 ) 5,939 ) Totals $ 3,070 $ ) $ 17,071 $ ) $ 20,141 $ ) December 31, 2014: U. S. Government agency bonds $ - $ - $ 7,409 $ ) $ 7,409 $ ) U. S. Government agency mortgage - backed securities - - 17,337 ) 17,337 ) Corporate bonds - - 8,936 ) 8,936 ) Totals $ - $ - $ 33,682 $ ) $ 33,682 $ ) At September 30, 2015, eight of eleven available-for-sale securities had unrealized holding losses with aggregate depreciation of 0.9% from the amortized cost. At December31,2014, all eleven securities had unrealized losses with aggregate depreciation of 1.3% from the amortized cost. The Company performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it will not be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2015. 9 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The amortized cost and fair value of available-for-sale debt securities at September 30, 2015 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. Because mortgage-backed securities are not due at a single maturity date, they are not included in the maturity categories in the following summary: (in thousands) Unrealized Amortized Cost Fair Value Gain/ (Losses) Maturity: Corporate bonds 5 to 10 years $ 9,000 $ 9,016 $ 16 U.S. Government agency bonds < 5 years 2,500 2,500 - U.S. Government agency bonds 5 to 10 years 5,000 5,001 1 U.S. Government agency mortgage-backed securities 14,329 14,202 ) Total $ 30,829 $ 30,719 $ ) At September 30, 2015 and December 31, 2014, securities of $5.8 million and $7.4 million respectively, were pledged with the Federal Reserve Bank of New York primarily to secure municipal deposits. 10 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 3: Loans Receivable and Allowance for Loan Losses A summary of the Company’s loan portfolio at September 30, 2015 and December 31, 2014 is as follows: (in thousands) September 30, December 31, Commercial $ 61,184 $ 53,973 Commercial Real Estate 273,715 254,505 Construction 12,386 3,096 Construction to permanent 10,669 10,627 Residential 91,378 108,543 Consumer 46,982 46,164 Total Loans 496,314 476,908 Allowance for loan losses ) ) Loans receivable, net $ 491,074 $ 471,984 The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut, Westchester County in New York, and the five Boroughs of New York City. The Company originates commercial real estate loans, commercial business loans, construction loans and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 75% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. Risk characteristics of the Company’s portfolio classes include the following: Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should there be a substantial decline in the value of the property securing the loan or a decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the businesses ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. 11 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees, when obtained, as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of market share for the borrower’s products or services. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The Company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be a decline in general economic conditions. Construction Loans – Construction loans are short-term loans (generally up to 18 months) secured by land for either residential or commercial development. The loans are generally made for acquisition and development. Funds are disbursed as phases of construction are completed. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by a decline in general economic conditions. Other/Consumer Loans – The Company also offers installment loans, credit cards, consumer overdraft and home equity lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. 12 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and nine months ended September 30, 2015. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended September 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 982 $ 2,317 $ 275 $ 150 $ 660 $ 726 $ 98 $ 5,208 Charge-offs - (7 ) (4 ) - ) Recoveries 7 35 - - - 1 - 43 Provision ) 32 119 38 ) ) 81 - Ending Balance $ 770 $ 2,384 $ 394 $ 188 $ 627 $ 698 $ 179 $ 5,240 Nine months ended September 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ - $ 4,924 Charge-offs - ) ) - ) Recoveries 37 35 - 5 - 10 - 87 Provision ) 930 331 ) ) 221 179 250 Ending Balance $ 770 $ 2,384 $ 394 $ 188 $ 627 $ 698 $ 179 $ 5,240 September 30, 2015 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Ending balance: individually evaluated for impairment $ - $ - $ - $ - $ - $ 3 $ - $ 3 Ending balance: collectively evaluated for impairment 770 2,384 394 188 627 695 179 5,237 Total Allowance for Loan Losses $ 770 $ 2,384 $ 394 $ 188 $ 627 $ 698 $ 179 $ 5,240 Total Loans ending balance $ 61,184 $ 273,715 $ 12,386 $ 10,669 $ 91,378 $ 46,982 $ - $ 496,314 Ending balance: individually evaluated for impairment $ - $ 7,809 $ - $ - $ 3,366 $ 552 $ - $ 11,727 Ending balance: collectively evaluated for impairment $ 61,184 $ 265,906 $ 12,386 $ 10,669 $ 88,012 $ 46,430 $ - $ 484,587 13 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three months and nine months ended September 30, 2014. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended September 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Charge-offs ) ) - - - (4 ) - ) Recoveries - 15 10 - 25 Provision ) 261 66 ) ) - 39 - Ending Balance $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Nine months ended September 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,285 $ 1,585 $ 260 $ 25 $ 795 $ 534 $ 197 $ 5,681 Charge-offs ) ) ) - ) ) - ) Recoveries 4 45 10 - - 1 - 60 Provision ) ) 66 97 ) 194 ) - Ending Balance $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 September 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Ending balance: individually evaluated for impairment $ 1,513 $ 4 $ - $ - $ - $ 3 $ - $ 1,520 Ending balance: collectively evaluated for impairment 677 1,100 76 122 554 687 177 3,393 Total Allowance for Loan Losses $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Total Loans ending balance $ 56,432 $ 255,556 $ 8,622 $ 11,725 $ 85,942 $ 45,529 $ - $ 463,806 Ending balance: individually evaluated for impairment $ 5,827 $ 8,404 $ - $ - $ 4,978 $ 558 $ - $ 19,767 Ending balance: collectively evaluated for impairment $ 50,605 $ 247,152 $ 8,622 $ 11,725 $ 80,964 $ 44,971 $ - $ 444,039 14 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details for the year ended December 31, 2014 the amount of loans receivable that were evaluated individually, and collectively, for impairment, and the related portion of the allowance for the loans losses that was allocated to each loan portfolio segment: (in thousands) December 31, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Total Ending balance: individually evaluated for impairment $ - $ - $ - $ - $ - $ 7 $ 7 Ending balance: collectively evaluated for impairment 1,918 1,419 63 215 831 471 4,917 Total Allowance for Loan Losses $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ 4,924 Total Loans ending balance $ 53,973 $ 254,505 $ 3,096 $ 10,627 $ 108,543 $ 46,164 $ 476,908 Ending balance: individually evaluated for impairment 2 7,398 - - 3,764 560 11,724 Ending balance: collectively evaluated for impairment $ 53,971 $ 247,107 $ 3,096 $ 10,627 $ 104,779 $ 45,604 $ 465,184 The Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators and trends, including but not limited to, loan to value ratios, debt service coverage ratios, debt to worth ratios, profitability ratios, cash flows and credit scores. Appraisals on properties securing non-performing loans and Other Real Estate Owned (“OREO”) are updated annually. We update our impairment analysis monthly based on the most recent appraisal as well as other factors (such as senior lien positions, property taxes, etc.). The majority of the Company’s impaired loans have been resolved through courses of action other than via liquidations of real estate collateral through OREO. These include normal loan payoffs, the traditional workout process, triggering personal guarantee obligations, and troubled debt restructurings. However, as loan workout efforts progress to a point where the Company's liquidation of real estate collateral is the likely outcome, the impairment analysis is updated to reflect actual recent experience with the Company's sales of OREO properties. A disposition discount is built into our impairment analysis and reflected in our allowance once a property is determined to be a likely OREO (e.g. foreclosure is probable). To determine the discount we compare the average sales prices of our prior OREO properties to the appraised value that was obtained as of the date when we took title to the property. The difference is the Company owned disposition discount. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign a risk rating to each loan in their portfolio at origination, which is ratified or modified by the Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a system to ensure an independent review of the ratings annually for commercial credits over $250,000. 15 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company uses an independent third party loan reviewer who performs quarterly reviews of a sample of loans, validating the Company's risk ratings assigned to such loans. Any upgrades to classified loans must be approved by the Management Loan Committee. When assigning a risk rating to a loan, management utilizes the Company's internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged-off when 180 days delinquent and “Closed-end” credits are charged-off when 120 days delinquent. 16 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) I ncluded in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $383,000 at September 30, 2015 and $866,000 at December 31, 2014. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $3,000 of additional income during the quarter ended September 30, 2015 and $17,000 during the quarter ended September 30, 2014. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $8,000 of additional income during the nine months ended September 30, 2015 and $52,000 during the nine months ended September 30, 2014. The following table sets forth the detail, and delinquency status, of non-accrual loans at September 30, 2015 : (in thousands) Non-Accrual Loans 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Non-Accrual Loans Commercial Real Estate Substandard $ - $ - $ - $ - $ - $ - Total Commercial Real Estate $ - $ - $ - $ - $ - $ - Residential Real Estate Substandard $ - $ - $ 380 $ 380 $ - $ 380 Total Residential Real Estate $ - $ - $ 380 $ 380 $ - $ 380 Consumer Substandard $ - $ - $ 3 $ 3 $ - $ 3 Total Consumer $ - $ - $ 3 $ 3 $ - $ 3 Total $ - $ - $ 383 $ 383 $ - $ 383 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least nine months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At September 30, 2015, 2 loans were on non-accrual status totaling $383,000. One of them is a residential real estate loan for $380, 000 and the other one is a $3,000 consumer auto loan. 17 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, and delinquency status, of non-accrual loans at December 31, 2014: (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non-Accrual Loans Commercial Substandard $ - $ - $ 2 $ 2 $ - $ 2 Total Commercial $ - $ - $ 2 $ 2 $ - $ 2 Commercial Real Estate Substandard $ - $ - $ - $ - $ 138 $ 138 Total Commercial Real Estate $ - $ - $ - $ - $ 138 $ 138 Residential Real Estate Substandard $ - $ - $ 719 $ 719 $ - $ 719 Total Residential Real Estate $ - $ - $ 719 $ 719 $ - $ 719 Consumer Substandard $ - $ - $ 7 $ 7 $ - $ 7 Total Consumer $ - $ - $ 7 $ 7 $ - $ 7 Total $ - $ - $ 728 $ 728 $ 138 $ 866 18 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at September 30, 2015. (in thousands) Performing (Accruing) Loans 30-59 Days Past Due 60-89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial Pass $ - $ 3,061 $ 74 $ 3,135 $ 52,849 $ 55,984 $ - $ 55,984 Special Mention - 101 101 - $ 101 Substandard - 5,099 5,099 - $ 5,099 Total Commercial $ - $ 3,061 $ 74 $ 3,135 $ 58,049 $ 61,184 $ - $ 61,184 Commercial Real Estate Pass $ - $ 3,310 $ 1,624 $ 4,934 $ 260,186 $ 265,120 $ - $ 265,120 Special Mention - 1,014 - 1,014 5,887 6,901 - 6,901 Substandard - 1,694 1,694 - 1,694 Total Commercial Real Estate $ - $ 4,324 $ 1,624 $ 5,948 $ 267,767 $ 273,715 $ - $ 273,715 Construction Pass $ - $ - $ - $ - $ 12,386 $ 12,386 $ - $ 12,386 Total Construction $ - $ - $ - $ - $ 12,386 $ 12,386 $ - $ 12,386 Construction to Permanent Pass $ - $ - $ - $ - $ 10,669 $ 10,669 $ - $ 10,669 Total Construction to Permanent $ - $ - $ - $ - $ 10,669 $ 10,669 $ - $ 10,669 Residential Real Estate Pass $ - $ 1,342 $ 1,594 $ 2,936 $ 88,062 $ 90,998 $ - $ 90,998 Substandard - 380 380 Total Residential Real Estate $ - $ 1,342 $ 1,594 $ 2,936 $ 88,062 $ 90,998 $ 380 $ 91,378 Consumer Pass $ 12 $ 348 $ 8 $ 368 $ 46,611 $ 46,979 $ - $ 46,979 Substandard - 3 3 Total Consumer $ 12 $ 348 $ 8 $ 368 $ 46,611 $ 46,979 $ 3 $ 46,982 Total Pass $ 12 $ 8,061 $ 3,300 $ 11,373 $ 470,763 $ 482,136 $ - $ 482,136 Special Mention - 1,014 - 1,014 5,988 7,002 - 7,002 Substandard - 6,793 6,793 383 7,176 Grand Total $ 12 $ 9,075 $ 3,300 $ 12,387 $ 483,544 $ 495,931 $ 383 $ 496,314 19 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2014. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial Pass $ 1,520 $ - $ 279 $ 1,799 $ 46,279 $ 48,078 $ - $ 48,078 Special Mention - 121 121 - 121 Substandard - 5,772 5,772 2 5,774 Total Commercial $ 1,520 $ - $ 279 $ 1,799 $ 52,172 $ 53,971 $ 2 $ 53,973 Commercial Real Estate Pass $ - $ - $ - $ - $ 248,132 $ 248,132 $ - $ 248,132 Special Mention 1,041 - - 1,041 2,887 3,928 - 3,928 Substandard - 815 - 815 1,492 2,307 138 2,445 Total Commercial Real Estate $ 1,041 $ 815 $ - $ 1,856 $ 252,511 $ 254,367 $ 138 $ 254,505 Construction Pass $ - $ - $ - $ - $ 3,096 $ 3,096 $ - $ 3,096 Total Construction $ - $ - $ - $ - $ 3,096 $ 3,096 $ - $ 3,096 Construction to Permanent Pass $ - $ - $ - $ - $ 10,627 $ 10,627 $ - $ 10,627 Total Construction to Permanent $ - $ - $ - $ - $ 10,627 $ 10,627 $ - $ 10,627 Residential Real Estate Pass $ 172 $ 87 $ 1,553 $ 1,812 $ 106,012 $ 107,824 $ - $ 107,824 Substandard - 719 719 Total Residential Real Estate $ 172 $ 87 $ 1,553 $ 1,812 $ 106,012 $ 107,824 $ 719 $ 108,543 Consumer Pass $ - $ 2 $ - $ 2 $ 46,155 $ 46,157 $ - $ 46,157 Subsandard - 7 7 Total Consumer $ - $ 2 $ - $ 2 $ 46,155 $ 46,157 $ 7 $ 46,164 Total Pass $ 1,692 $ 89 $ 1,832 $ 3,613 $ 460,301 $ 463,914 $ - $ 463,914 Special Mention 1,041 - - 1,041 3,008 4,049 - 4,049 Substandard - 815 - 815 7,264 8,079 866 8,945 Grand Total $ 2,733 $ 904 $ 1,832 $ 5,469 $ 470,573 $ 476,042 $ 866 $ 476,908 20 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of September 30, 2015 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ - $ 97 $ - Commercial Real Estate 7,809 8,332 - Construction - 287 - Residential 3,366 3,394 - Consumer 549 635 - Total: $ 11,724 $ 12,745 $ - With an allowance recorded: Commercial $ - $ - $ - Commercial Real Estate - - - Construction - - - Residential - - - Consumer 3 3 3 Total: $ 3 $ 3 $ 3 Commercial $ - $ 97 $ - Commercial Real Estate 7,809 8,332 - Construction - 287 - Residential 3,366 3,394 - Consumer 552 638 3 Total: $ 11,727 $ 12,748 $ 3 Impaired loans consist of non-accrual loans, troubled debt restructurings (“TDRs”), and loans previously classified as TDRs that have been upgraded. The recorded investment of impaired loans at September 30, 2015 and December 31, 2014 was $11.7 million, with related allowances of $3,000 and $7,000 respectively. 21 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of December 31, 2014 (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ 2 $ 104 $ - Commercial Real Estate 7,398 8,249 - Construction - 732 - Residential 3,764 3,793 - Consumer 553 633 - Total: $ 11,717 $ 13,511 $ - With an allowance recorded: Commercial $ - $ - $ - Commercial Real Estate - - - Construction - - - Residential - - - Consumer 7 7 7 Total: $ 7 $ 7 $ 7 Commercial $ 2 $ 104 $ - Commercial Real Estate 7,398 8,249 - Construction - 732 - Residential 3,764 3,793 - Consumer 560 640 7 Total: $ 11,724 $ 13,518 $ 7 Included in the tables above at September 30, 2015 and December 31, 2014 are loans with carrying balances of $11.7 million for which a specific reserve of $3,000 and $7,000 respectively has been established . Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged-off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. 22 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following tables summarize additional information regarding impaired loans for the three months and nine months ended September 30, 2015 and 2014. Three Months Ended September 30 (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial $ - $ - $ 434 $ - Commercial Real Estate 7,916 94 8,493 104 Construction - Residential 3,373 31 4,810 32 Consumer 549 4 573 5 Total: $ 11,838 $ 129 $ 14,310 $ 141 With an allowance recorded: Commercial $ - $ - $ 5,872 $ - Commercial Real Estate - - 1,073 - Construction - Residential - - 253 - Consumer 1 - 4 - Total: $ 1 $ - $ 7,202 Commercial $ - $ - $ 6,306 $ - Commercial Real Estate 7,916 94 9,566 104 Construction - Residential 3,373 31 5,063 32 Consumer 550 4 577 5 Total: $ 11,839 $ 129 $ 21,512 $ 141 23 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Nine Months Ended September 30 (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial $ - $ - $ 286 $ - Commercial Real Estate 8,079 281 8,365 261 Construction - - 263 - Residential 3,430 95 4,798 97 Consumer 551 13 582 19 Total: $ 12,060 $ 389 $ 14,294 $ 377 With an allowance recorded: Commercial $ - $ - $ 5,989 $ - Commercial Real Estate - - 772 - Construction - - 144 - Residential - - 436 - Consumer 1 - 3 - Total: $ 1 $ - $ 7,344 $ - Commercial $ - $ - $ 6,275 $ - Commercial Real Estate 8,079 281 9,137 261 Construction - - 407 - Residential 3,430 95 5,234 97 Consumer 552 13 585 19 Total: $ 12,061 $ 389 $ 21,638 $ 377 On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. No loans were modified in troubled debt restructurings during the twelve months ended September 30, 2015. During the twelve months ended December 31, 2014, the Company modified one loan as a troubled debt restructured loan. The loan was a commercial real estate loan with a pre-modification balance of $1.3 million. Modification was made to the term of the loan and to the interest rate on the note. Post-modification, the loan balance was $1.2 million as the result of a principal pay-down required as part of the terms of the modification. Since the modification, the loan has been current and paying in accordance with the terms of the restructuring. Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate below market rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally nine consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are classified as impaired loans, which are individually evaluated for impairment. 24 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 4:Deposits The following table is a summary of the Company’s deposits at: September 30, December 31, (in thousands) Non-interest bearing $ 75,011 $ 63,398 Interest bearing NOW 30,771 26,269 Savings 101,061 93,790 Money market 22,029 24,650 Time certificates, less than $100,000 86,992 106,340 Time certificates, $100,000 or more 82,449 97,876 Brokered Deposits 48,127 30,710 Total interest bearing 371,429 379,635 Total Deposits $ 446,440 $ 443,033 Note 5: Share-Based Compensation The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan to provide an incentive to directors and employees of the Company by the grant of options, restricted stock awards or phantom stock units. The Plan provides for the issuance of up to 3,000,000 shares of the Company’s common stock subject to certain Plan limitations. As of September 30, 2015, 2,870,584 shares of stock remain available for issuance under the Plan. The vesting of restricted stock awards and options may be accelerated in accordance with terms of the Plan. The Compensation Committee shall determine the vesting of restricted stock awards and stock options. Restricted stock grants are available to directors and employees and generally vest in annual installments over a three, four or five year period from the date of grant. The Company is expensing the grant date fair value of all share-based compensation over the requisite vesting periods on a prorated straight-line basis. During the three months ended September 30, 2015 and September 30, 2014, the Company recorded $112,000 and $73,000 of total stock-based compensation, respectively. During the nine months ended September 30, 2015 and September 30, 2014, the Company recorded $340,000 and $203,000 of total stock-based compensation, respectively. During the nine months ended September 30, 2015, the Company issued 12,700 shares of restricted stock to directors and employees under the 2012 Stock Plan. In accordance with the terms of the Plan, 1,539 shares were forfeited during the same period. 25 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is a summary of the status of the Company’s restricted shares as of September 30, 2015, and changes therein during the period then ended. Number of Shares Awarded (1) Weighted Average Grant Date Fair Value (1) Non-vested at December 31, 2014 79,208 $ 12.79 Granted 12,700 16.85 Vested ) 17.25 Forfeited ) 10.40 Non-vested at September 30, 2015 89,694 $ 13.37 (1) All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015 . Expected future stock award expense related to the non-vested restricted awards as of September 30, 2015, is $911,000 over an average period of 2.68 years. The Company had no outstanding stock options at September 30, 2015. Note 6: Income Taxes For the three month and nine month periods ended September 30, 2015, the Company’s recorded income tax expense of $420,000 and $1.1 million respectively. This compares to income tax benefit of approximately $16.8 million for the three month and nine month periods ended September 30, 2014. The Company began to recognize income tax expense in the quarter ended December 31, 2014 after the reversal of its deferred tax asset valuation allowance. In the third quarter of fiscal year 2014, the Company released 96.7% of its valuation allowance previously recorded on its net deferred tax assets which resulted in a $16.8 million credit to income tax expense, partially offset by the current income tax expense for the year. The Company maintains a valuation allowance of $572,000 related to a capital loss carry forward of $1.5 million which it may not be able to utilize prior to the expiration date of the tax benefit. Deferred tax assets decreased $1.0 million from $14.9 million at December 31, 2014 to $13.9 million at September 30, 2015. This decrease was primarily due to deferred taxes being applied to the tax liability on current year taxable income. The Company will continue to evaluate its ability to realize its net deferred tax asset. If future evidence suggests that it is more likely than not that a portion of the deferred tax asset will not be realized, the valuation allowance may be increased . 26 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 7: Incomeper share The Company is required to present basic income per share and diluted income per share in its consolidated statements of operations. Basic income per share amounts are computed by dividing net income by the weighted average number of common shares outstanding. Diluted income per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential dilutive common shares that may be issued by the Company relate to restricted stock grants and outstanding stock options. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income per share. 27 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company had no outstanding stock options in 2015 and 2014. The following is information about the computation of income per share for the three months and nine months ended September 30, 2015 and 2014: Three months ended September 30, 2015 Weighted Average Net Income Common Shares Outstanding (1) Amount (1) Basic Earnings Per Share $ 633,000 3,872,298 $ 0.16 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 34,622 N/A Diluted Earnings Per Share $ 633,000 3,906,920 $ 0.16 Three months ended September 30, 2014 Weighted Average Net Income Common Shares Outstanding (1) Amount (1) Basic Earnings Per Share $ 17,261,000 3,850,206 $ 4.48 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 28,012 N/A Diluted Earnings Per Share $ 17,261,000 3,878,218 $ 4.45 Nine months ended September 30, 2015 Weighted Average Net Income Common Shares
